OPINION OF THE COURT
Per Curiam.
Respondent Bibiano Rosa was admitted to the practice of law in the State of New York by the First Judicial Department on November 21, 1977. At all times relevant to this petition, *40respondent maintained an office for the practice of law within the First Judicial Department.
By order entered February 3, 1998, this Court suspended respondent based on uncontested evidence and respondent’s own admissions at a deposition to the Departmental Disciplinary Committee regarding his misuse of escrow funds and involvement in a client’s money-laundering efforts (Matter of Rosa, 240 AD2d 42).
The Committee now seeks an order disbarring respondent from the practice of law pursuant to 22 NYCRR 603.4 (g) on the grounds that respondent has been suspended under 22 NYCRR 603.4 (e) (1) (ii) and (iii) and has neither appeared nor applied in writing to the Committee or the Court for a hearing or reinstatement in the six months following the date of the order of suspension. Respondent did file an affidavit of compliance, pursuant to 22 NYCRR 603.13, on August 14, 1998, but was advised by the Committee in writing that such affidavit could not be considered an appearance or written request for reinstatement or a hearing. The Committee further advised respondent to file such notice of appearance or written request in order to avoid the Committee’s filing of the instant motion.
In light of the fact that six months have elapsed since the February 3, 1998 order and that, despite the Committee’s written warning, respondent has neither appeared nor applied in writing for reinstatement, the petition seeking disbarment should be granted pursuant to 22 NYCRR 603.4 (g), and respondent’s name should be stricken from the roll of attorneys, effective immediately.
Milonas, J. P., Ellerin, Nardelli, Wallace and Rubin, JJ., concur.
Motion granted, respondent disbarred from the practice of law as an attorney and counselor-at-law in the State of New York, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, all effective immediately.